DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 05/09/2022 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 6, 7, 8, 10, 12, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkes et al. “LIQUID BIO-FUEL PRODUCTION FROM NON-FOOD BIOMAS…”.
Regarding claim 1, Hawkes teaches a method of operating a system comprising an electrical power plant, an electrolyser connected to a regional electrical power grid, and a  hydrocarbon oxidation device (a process for operating a system comprising a nuclear power plant, a high temperature steam electrolysis, HTSE, unit connected to a nuclear power plant grid, and a biomass gasifier (hydrocarbon oxidation device); page 1, abstract, page 3, column 2, paragraph 3, page 4, figure 3, column 2, paragraph 2 to page 5, column 2, paragraph 1 ), comprising: providing water and/or carbon dioxide to the electrolyser (providing water as steam from heat exchanger to the HTSE unit, as shown; page 1, abstract, page 4, figure 3, column 2, paragraph 2 to page 5, column 2, paragraph 1 ); providing electricity from the regional electrical power grid to the electrolyser for electrolysis of the water and/or carbon dioxide to produce oxygen (providing electricity from the nuclear power plant grid to the HTSE unit for electrolysis of the water to produce oxygen, as shown; page 1, abstract, page 4, figure 3, column 2, paragraph 2 to page 5, column 2, paragraph 1 ); and providing the oxygen from the electrolyser to the hydrocarbon oxidation device for the oxidation of a hydrocarbon (providing oxygen from the HTSE unit to the biomass gasifier for oxidation of biomass, as shown; page 1, abstract, page 4, figure 3, column 2, paragraph 2 to page 5, column 2, paragraph 1).
Regarding claim 6, Hawkes, in a second embodiment, discloses wherein heat from the electrical power plant is provided to the electrolyser for heat-assisted electrolysis (process heat from nuclear reactor plant is provided to the HTSE unit for heat-assisted electrolysis; page 2, figure 1, column 2, paragraph 3 to page 3, column 1, paragraph 2).
As per claim 7, Hawkes discloses the method of claim 1. Hawkes further discloses wherein electricity from the electrical power plant is provided to the electrolyser when supply of electricity from the electrical power plant exceeds other electricity demand (excess power supply electricity from the nuclear power plant is provided to the HTSE unit; page 4, figure 3, column 2, paragraph 2 to page 5, column 2, paragraph 1).
As per claim 8, Hawkes discloses the method of claim 1. Hawkes further discloses wherein the hydrocarbon oxidation device at least partially oxidizes the hydrocarbon to produce hydrogen or syngas (biomass gasifier oxidizes biomass to produce syngas, as shown; page 1, abstract, page 4, figure 3, column 2, paragraph 2 to page 5, column 2, paragraph 1).
As per claim 10, Hawkes discloses the method of claim 8. Hawkes further discloses wherein the hydrocarbon oxidation device is an auto-thermal reformer or hydrocarbon gasifier (biomass gasifier is a hydrocarbon gasifier; page 1, abstract, page 4, figure 3, column 2, paragraph 2 to page 5, column 2, paragraph 1).
As per claim 12, Hawkes discloses the method of claim 10. Hawkes further discloses wherein the hydrocarbon is coal or biomass (biomass is hydrocarbon; page 1, abstract, page 4, figure 3, column 2, paragraph 2 to page 5, column 2, paragraph 1).
As per claim 15, Hawkes discloses the method of claim 1. Hawkes further discloses wherein the electrical power plant is a nuclear power plant, a solar thermal or CPV power plant, or geothermal power plant (nuclear power plant; page 1, abstract, page 4, figure 3, column 2, paragraph 2 to page 5, column 2, paragraph 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkes et al. “LIQUID BIO-FUEL PRODUCTION FROM NON-FOOD BIOMAS…”, in view of Lecomte et al. US 2013/0345325.
Regarding claims 2-5, Hawkes does not teach the percent utilization rate of the electrolyzer based on the price of electricity or natural gas fuel. 
Lecomte ‘325 teaches a method of producing syngas from a carbonaceous material by a reforming step. The reference teaches using electric power for syngas/hydrogen generation and adjusting hydrogen generation rate based on transitioning electric power (Abstract). The reference teaches using an electrolyzer for producing oxygen (Para [0050]).  Lecomte ‘325 provides an embodiment where the power of the electrolyzer is adapted based on the availabilities of the electric distribution network which contributes to stabilization of the operation of the distribution network at least locally. Moreover, this allows a reduction in the electric consumption of the electrolyzer at the moment when the prices of electricity are the highest, in order to increase electric consumption at the moment when the electricity costs are lower (Para [0114]).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to adapt the utilization rate of the electrolyzer in Hawkes based on the regional electricity prices, as taught by Lecomte. One would be motivated to do so in an effort to save money on electricity. It would have further been within the skill of a person of ordinary skill to perform routine experimentation to determine an optimal or suitable utilization rate. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hawkes et al. “LIQUID BIO-FUEL PRODUCTION FROM NON-FOOD BIOMAS…”, in view of Hwang US 2013/0312384.
Regarding claim 9, Hawkes does not teach that hydrogen or syngas that is obtained from hydrocarbon oxidation is provided to a solid oxide fuel cell. 
Hwang teaches a hydrogen generator that uses hydrocarbons and bio-fuels (Abstract). The reference teaches autothermal reforming for producing hydrogen and CO from hydrocarbons. An electrolyzer for water splitting is also taught (Para [0020]). Hydrogen, that is generated from reforming, is supplied to a fuel cell power generating unit, such as a solid oxide fuel cell (Para [0039]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the hydrogen of Hawkes in a solid oxide fuel cell. One would be motivated to do so in an effort to produce clean energy.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkes et al. “LIQUID BIO-FUEL PRODUCTION FROM NON-FOOD BIOMAS…”, in view of Galloway US 2004/0058207.
As per claim 9, Hawkes fails to disclose providing the hydrogen or syngas to a solid oxide fuel cell. 
Galloway teaches providing the hydrogen or syngas to a solid oxide fuel cell (syngas is fed into solid oxide fuel cell; paragraphs [0018], [0035], [0039]).
At the time of filing it would have been obvious to one of ordinary skill in the art to have modified the method of Hawkes, as taught by Galloway, by including providing the hydrogen or syngas to a solid oxide fuel cell, in order to gain the advantages of being able to oxidize the syngas within the solid oxide fuel cell such that it is not diluted by other gases and the resulting water and carbon dioxide can easily be separated and the carbon dioxide conveniently reused in a way compatible with use of a gasifier, as is common in the art for such processes (Galloway, paragraphs [0018], [0035], [0039]).
As per claim 11, Hawkes fails to disclose wherein the hydrocarbon is methane. 
Galloway discloses wherein the hydrocarbon is methane (methane used for syngas production; paragraph [0051]).
At the time of filing it would have been obvious to one of ordinary skill in the art to modify the method of Hawkes, as taught by Galloway, by including wherein the hydrocarbon is methane, because it is well known in the art to use methane as a hydrocarbon in syngas production since it is the main constituent of natural gas and so is relatively abundant, and it has a lower heat of combustion and produces more heat per mass unit than other hydrocarbons. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness (MPEP §2144.07).

  Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkes et al. “LIQUID BIO-FUEL PRODUCTION FROM NON-FOOD BIOMAS…”, in view of Allam US 2017/0058712.
As per claim 13, Hawkes fails to disclose providing the oxygen to an oxy-fueled power plant. 
Allam discloses providing the oxygen to an oxy-fueled power plant (providing oxygen stream 49 to an Allam cycle power system (oxy-fueled power plant); figure 2, table 1, paragraphs (0004), (0054)-(0058]). 
At the time of filing it would have been obvious to one of ordinary skill in the art to modify the method of Hawkes, as taught by Allam, by providing the oxygen to an oxy-fueled power plant, in order to gain the advantages of using a means of energy production that does not require air to burn fuel, but instead pure oxygen, and so is able to recuperate carbon dioxide and water of the production process within the system such that little to no waste emission is released to the atmosphere, making the system more efficient and environmentally conscious (Allam, figure 2, table 1, paragraphs [0004], [0054]-[0058]).
As per claim 14, Hawkes discloses the method of claim 13. Hawkes fails to disclose wherein the oxy-fueled power plant is an Allam cycle power plant. Rivers discloses wherein the oxy-fueled power plant is an Allam cycle power plant (providing oxygen stream 49 to Allam cycle power system; figure 2, table 1, paragraphs [0004], [0054]-[0058]).
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Hawkes, as taught by Allam, by including wherein the oxy-fueled power plant is an Allam cycle power plant, in order to gain the advantages of using a means of energy production that does not require air to burn fuel, but instead pure oxygen, and so is able to recuperate carbon dioxide and water of the production process within the system such that little to no waste emission is released to the atmosphere, making the system more efficient and environmentally conscious (Rivers, figure 2, table 1, paragraphs [0004], [0054]-[0058]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkes et al. “LIQUID BIO-FUEL PRODUCTION FROM NON-FOOD BIOMAS…”, in view of Lecomte et al. US 2010/0177861.
Regarding claims 16 and 17, Hawkes does not teach the electrical capacity of the electrical power plant. 
Lecomte ‘861 discloses a method of operating a system comprising an electrical power plant, an electrolyser connected to a regional electrical power grid, and a hydrocarbon oxidation device (process for operating a system comprising a nuclear power plant 1, an electrolyzer unit 15 connected to a power distribution grid 5, and a gasifier 11; figure 2, paragraphs [0017], [0032], (0054]-(0055), claim 12), comprising: providing water and/or carbon dioxide to the electrolyser (providing water to electrolyzer unit 15; figure 2, paragraphs (0034), (0054]); providing electricity from the regional electrical power grid to the electrolyser for electrolysis of the water and/or carbon dioxide to produce oxygen (providing electricity from the power distribution grid 5 to the electrolyzer unit 15 for electrolysis of water to produce oxygen; figure 2, paragraphs [0034], [0054]-[0055]); and providing the oxygen from the electrolyser to the hydrocarbon oxidation device for the oxidation of a hydrocarbon (providing the oxygen from electrolyzer unit 15 to gasifier 11 for oxidation of carbonaceous material; figure 2, paragraphs [0032], [0034], [0054]-[0055]).  Lecomte ‘861 further discloses wherein the electrical power plant has an electricity generating capacity of at least 50 megawatts (nuclear power plant 1 has an electric power between 1000 MWe and 1700 MWe (electricity generating capacity of at least 50 megawatts); paragraph [0060]).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the high capacity power plant of Lecomte ‘861 as the electricity source for the electrolyzer. One would be motivated to do so because a higher capacity plant would be able to tolerate higher loads and reduce down time if demand passes a high threshold. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             


/STEVEN J BOS/           Primary Examiner, Art Unit 1736